20,000 Union Construction Jobs COMPETITIVE RETURNS •AFFORDABLE HOUSING AFL-CIO Housing Investment Trust 2 To Our Investors The strong performance of the AFL-CIO Housing Investment Trust in 2012 reflects the significant work the HIT has done over the last 20 years to define and structure its investment strategy and to build its management infrastructure. With the vision of its founders as our compass, the HIT has become a national leader in socially responsible investment, offering investors the “double bottom line” of competitive returns on capital together with the creation of union jobs, affordable housing, and community development. A testament to HIT’s success is the fact that it has outperformed its benchmark every calendar year over the past two decades on a gross basis – a record many fixed-income managers would envy. HIT’s assets under management have grown almost nine-fold during this time and are now on the threshold of reaching $5 billion. The HIT has kept pace by building the capacity of its staff and systems to source the multifamily investments that are key to its performance, and to manage its growing investment portfolio. Today’s HIT is a state-of-the-art investment program. It is one that meets the highest standards of fund management in an increasingly complex financial marketplace and finances affordable housing and creates union construction jobs in America’s communities. The HIT’s ability to fund and help structure large and complex housing developments makes it a valued partner in local community development. In the Great Recession and the construction jobs crisis that followed, the HIT mobilized the labor movement’s response through its Construction Jobs Initiative. To date the initiative has helped create over 25,000 jobs including 16,000 union construction jobs. The grassroots labor movement has led the way by investing $1.4 billion of capital in the HIT since the Construction Jobs Initiative began in 2009. The HIT has grown in size, scope, and capacity, but it remains true to its founders’ vision: to create a socially responsible investment fund that earns competitive returns for its investors while creating union jobs and affordable housing. I look forward to your continued support of that mission as we work together in the period ahead. Steve Coyle, Chief Executive Officer MESSAGE FROM RICHARD L. TRUMKA AFL-CIO President All of us who care deeply about managing workers’ pension capital should read carefully this annual report from the AFL-CIO Housing Investment Trust. The report highlights the HIT’s success in doing what many fixed-income managers cannot: outperforming its industry benchmark year after year and keeping its investors’ capital growing through the ups and downs of our economy. 2012 was the 20th consecutive calendar year in which the HIT beat its benchmark on a gross basis. That is a record few can match. It is responsible investing at its best. More than that, the HIT generates its strong returns by investing in our communities – investments that are building affordable housing, creating union jobs, improving the quality of life for working people, and supporting economic growth. Those are benefits you cannot get from most Wall Street investments. The HIT – and its Construction Jobs Initiative – are a vital source of financing to meet the urgent needs of our communities at a time when unemployment remains stubbornly high. The HIT’s Construction Jobs Initiative has been a key part of labor’s response to the unemployment crisis since 2009. In 2012, the initiative exceeded its job-creation goal of 15,000 union jobs and is now working to reach a new target of 20,000 union jobs before the end of 2013. Projects financed through the initiative by the HIT and its subsidiary, Building America, are providing family-supporting wages to thousands of union construction workers, while also generating jobs in other industries. The HIT’s responsible investment strategy extends to its Green Jobs Initiative, which is doing a great job of seeking out investments in projects that promote environmental sustainability and energy efficiency. The HIT’s financing of energy-saving rehabilitation and retrofit projects supports the AFL-CIO’s broader efforts to promote job-generating investments in the nation’s infrastructure. The HIT is a responsible investment choice that achieves its strong performance by putting labor’s pension capital to work in America’s communities. I urge pension investors to consider an investment in the HIT. The HIT’s competitive fixed-income returns, its job creation, and its impact on communities are helping to build our future and demonstrating beyond a doubt that the labor movement remains the leader in socially responsible investing. A N N U A LR E P O R T 2 0 1 21 MESSAGE FROM JOHN J. SWEENEY HIT Chairman As we report on the outstanding financial performance of the AFL-CIO Housing Investment Trust in 2012, it is important to reflect as well on what the Trust’s investments mean to working people and their families. I have had the opportunity to see these effects firsthand as a long-time member of the HIT’s Board of Trustees and for the last four years as its Chairman. It has been a privilege to participate in and support the development of the HIT from a pioneering $104 million start-up to today’s successful $4.6 billion fund. As the labor movement’s premier fixed-income investment vehicle, the HIT has consistently provided competitive returns to its investors while financing more than 105,000 affordable housing units and generating nearly 71,000 family-supporting union jobs in our communities. I am especially proud of what the HIT has done, in the worst economy in a generation, through the Construction Jobs Initiative. Begun in 2009, in a period when construction workers faced Depression-era unemployment rates, the Construction Jobs Initiative has created 16,000 on-site union construction jobs and an additional 11,000 jobs supplying and servicing the projects. Thanks to this job-creating initiative, the HIT’s connection to the grassroots of the American labor movement is stronger than ever. The personal impact of the HIT’s investments is evident every time I visit HIT projects. I will never forget the union worker who spoke up at a groundbreaking event to say “thank you” for calling him back to work. Or the smiles of the union retirees whose renovated co-op apartments will be kept affordable well into the future. Or the excitement of a young girl in a wheelchair anticipating the care she will receive at a new state-of-the-art pediatric center. The HIT touches the lives of people like these every day through its prudent investment of your pension capital. I want to thank you for your investments that make these important projects and the benefits they create possible. Together, with your support, we are making a difference in the lives of working families across the country, while generating competitive returns for pension beneficiaries. 2A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Overview of 2012 Performance For the 20th consecutive calendar year, the HIT’s gross returns exceeded the Barclays Aggregate. The AFL-CIO Housing Investment Trust has completed another year of strong performance, producing competitive returns for its investors while creating union jobs and affordable housing in communities from coast to coast. The HIT outperformed itsbenchmark, the Barclays Capital Aggregate Bond Index, on both a gross and net basis for the year ended December 31, 2012. The HIT returned 4.71% gross and 4.27% net against 4.22% for the benchmark. This marked the HIT’s 20th consecutive calendar year of outperforming the benchmark on a gross basis, and the 13thyear in that period in which it outperformed on a net basis. The HIT’s overweight in the government-insured multifamily mortgage-backed securities (MBS) in which it specializes contributed to its outperformance of the benchmark in 2012. The HIT achieved superior returns as multifamily spreads tightened as well as earning higher income versus the benchmark. As U.S. unemployment remained high and the economy weak, the HIT worked to generate much-needed union construction jobs and affordable housing through projects financed under its Construction Jobs Initiative. Since its launch in 2009, this initiative has helped generate 16,000 union construction jobs on projects financed by the HIT and its subsidiary, Building America CDE, Inc. Construction-related investments have contributed substantially to the HIT’s returns while helping put unemployed union members back on the job and assisting communities to meet their development needs. Net assets grew to nearly $4.6 billion at year-end. In a year of considerable market uncertainty, investors responded to the HIT’s consistent performance, its diversification benefits, and its success in creating jobs by investing $424 million of new capital – the largest annual investment amount since 2003. This new capital included $165 million of earnings reinvested by participants, reflecting a 90% dividend reinvestment rate. The HIT attracted 15 new investors for a total of 368 investors at year-end. A N N U A LR E P O R T 2 0 1 23 Strategy and Performance Multifamily MBS helped generate higher income without additional credit or interest rate risk. Investors once again benefited from the HIT’s expertise in high credit quality multifamily securities, as the sector performed very well in 2012. Multifamily MBS generated a higher level of income than comparable U.S. Treasuries, and spread tightening on these MBS helped their price performance. The HIT’s strategy focuses on multifamily MBS that are insured or guaranteed by a U.S. government agency or a government-sponsored enterprise (GSE). It seeks to outperform the Barclays Aggregate by substituting these multifamily assets for corporate debt and some Treasury and GSE debt securities in the benchmark. Multifamily MBS tend to generate higher income than Treasuries while offering similar credit quality. By managing portfolio duration and convexity, the HIT manages its interest rate risk to be similar to the benchmark. As a result of this strategy, approximately 92% of the HIT’s portfolio at year-end consisted of investments that were U.S. government or agency insured or guaranteed, compared to 72% in the benchmark. The overweight in multifamily MBS contributed to the HIT’s 63 basis point yield advantage over the benchmark at December 31. In addition, the HIT’s performance benefited from the tightening of spreads to Treasuries for these multifamily MBS during 2012. The construction-related multifamily MBS generated by the Construction Jobs Initiative contributed to the HIT’s higher returns in 2012 and are expected to generate future income for the portfolio as construction projects are funded. Fixed-income investments such as the HIT can be an important part of a balanced portfolio. The HIT’s returns provide diversification as seen in the growth comparisons and correlations to other major investment classes at right. 4A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Market Conditions Extremely low interest rates continued to prevail in the U.S. in 2012. Amid concerns over a global economic slowdown, the European sovereign debt crisis, and uncertainty over U.S. fiscal policy, the Federal Reserve and other central banks added monetary stimulus during the year, which kept interest rates low. The Fed’s purchase of Treasuries and MBS via quantitative easing created heightened demand for investments that could provide higher yields. Treasury rates peaked in the first quarter and then fell again, with 2-year and 30-year Treasuries ending the year barely higher than a year earlier and intermediate Treasuries ending marginally lower than the prior year. Lower quality investments outperformed higher quality ones, with AAA, AA, A, and BBB-rated securities showing excess returns to Treasuries of 59, 344, 754, and 875 basis points, respectively, at year-end. Spreads to Treasuries contracted significantly during the year for multifamily securities, including Ginnie Mae construction/permanent and permanent loan certificates and Fannie Mae multifamily securities. Most of this tightening occurred in the first and third quarters due to strong demand from investors for yield, safety, and prepayment protection. A N N U A LR E P O R T 2 0 1 25 Housing and Jobs “We are proud of the HIT’s success in investing workers’ pension capital to build retirement security and create good union jobs. Together we are supporting the economic recovery.” —Sean McGarvey, President Building and Construction Trades Department, AFL-CIO Trustee, AFL-CIO Housing Investment Trust The HIT made new commitments of $285 million in 2012 to finance 13 projects that should generate more than 1,650 union construction jobs. The investments will help fund the construction or rehabilitation of 3,908 units of multifamily housing, nearly 90% of which will be affordable to low- and middle-income households. Through these investments of union and public employee pension capital, the HIT leveraged $442 million of total development investment in eight cities. In keeping with the HIT’s support of green jobs, many of the financed projects are working to achieve environmental sustainability, ranging from new construction designed to meet LEED standards to energy-saving improvements in older housing undergoing rehabilitation. The HIT’s Construction Jobs Initiative, established in 2009 to create jobs and promote economic recovery, celebrated the funding of its 15,000th union construction job in October 2012. At the direction of the HIT’s Board of Trustees, the initiative’s job-creation goal was raised to 20,000 jobs, and the HIT is now is working to reach that target before the end of 2013. To date, the Construction Jobs Initiative has created 16,000 union construction jobs on 56 projects in 29 cities through the investment of nearly $1.3 billion of HIT’s capital and $68 million of federal New Markets Tax Credits (NMTCs) from Building America CDE Inc., the HIT’s wholly owned subsidiary. Building America extended the HIT’s job-creation efforts by investing NMTCs in union-built projects that will enhance the economic base of low-income communities. After successfully allocating the $35 million of NMTCs it received in 2011 to five projects, Building America was selected in 2012 to receive a new allocation of $50 million. By year-end, two-thirds of the new allocation had been invested in four projects representing more than 1,350 union construction jobs, 78 affordable housing units, and 400,000 square feet of commercial development – with the remainder of the allocation on track to be funded in 2013. 6A F L - C I O H O U S I N G I N V E S T M E N T T R U S T The 44 projects under construction in 2012 through the Construction Jobs Initiative represented $2.5 billion of development and an estimated 13,450 family-supporting union construction jobs. Some notable new projects include: Electchester Housing Companies, New York. The HIT made acommitment to directly invest $49 million in this cooperative housing complex in Queens, which was developed 60 years ago by the International Brotherhood of Electrical Workers. The financing is enabling the 2,399-unit co-op to maintain its affordability for working families and make needed capital improvements. The rehab work, creating about 175 union jobs, will update the complex to meet New York City’s Green Building Code. With this project, the HIT has now invested a total of $702 million under its New York City investment initiative, which was begun in early 2002. The Penfield, St. Paul. This $62.5 million mixed-use project isconsidered a key step in St. Paul’s downtown revitalization plan. The HIT is providing $40.9 million to help finance the six-story, LEED-designed building, which will have 254 rental units and a grocery store staffed by United Food and Commercial Workers members. The project is expected to create more than 250 union construction jobs while attracting additional downtown investment. The HIT has invested over $400 million in the St. Paul/Minneapolis metro area over the last 10 years. Old Colony II, Boston. The HIT is helping the Boston HousingAuthority and MassHousing transform one of Boston’s largest and most distressed public housing properties into a model for affordable urban living. After providing financing for the successful first phase of this redevelopment, which opened in early 2012, the HIT invested an additional $33 million for Phase II. The $61 million second phase, with 129 new apartments, is expected to generate 289 union construction jobs. The project is designed to meet LEED criteria for sustainable development. Bronzeville Senior Apartments, Chicago. The HIT committed$8.8 million toward the $18.7 million rehabilitation of this high-rise senior residence on Chicago’s South Side. All of the property’s 97 units receive project-based Section 8 rental assistance. The work on the project, which will create over 110 union construction jobs, includes energy efficient improvements to reduce operating costs. The HIT’s investments in Chicago in the past 10 years exceed $256 million. A N N U A L R E P O R T 2 0 1 27 Opportunities Ahead Superior portfolio fundamentals and a strong demand for rental housing position the HIT well for 2013. The HIT is well-positioned to meet its objectives in 2013. Its superior portfolio fundamentals should offer higher income, higher credit quality, and similar interest rate risk as compared to the Barclays Aggregate, along with the benefits of liquidity and diversification. The HIT’s pipeline of prospective investments includes additional multifamily projects that are expected to be ready for funding in the coming year. Those that are financed should help the portfolio to maintain its competitive performance while generating union construction jobs and affordable housing. A robust demand for multifamily rental housing continues to be a bright spot in the economy. For the HIT, with its specialization in this sector, the need to build or rehabilitate multifamily housing should generate favorable investment opportunities in the period ahead. Multifamily demand is projected to exceed supply for a number of years because of the rising rate of household formation, the slow recovery of the single-family housing sector, and the choice many households are making to rent rather than own. Although the single-family market showed signs of improvement in 2012, demand was dampened by a tight credit market for potential homebuyers and lingering weakness in the labor market. Going forward, with low inflation expectations, the HIT should remain an attractive fixed-income investment. Its core competency in multifamily MBS differentiates it from other fixed-income choices, helps investors achieve diversification from corporate bonds, and provides an opportunity to generate superior returns relative to the benchmark. The construction-related assets that are the focus of the HIT’s Construction Jobs Initiative should continue to benefit the portfolio. The projects built with these construction loans will put more union members to work, increase the nation’s affordable housing stock, and bring economic stimulus to local communities. 8A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Other Important Information EXPENSE EXAMPLE Participants in the HIT incur ongoing expenses related to the management and distribution activities of the HIT, as well as certain other expenses. The expense example in the table below is intended to help participants understand the ongoing costs (in dollars) of investing in the HIT and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period, July 1, 2012, and held for the entire period ended December 31, 2012. Actual Expenses: The first line of the table below provides information about actual account values and actual expenses. Participants may use the information in this line, together with the amount they invested, to estimate the expenses that they paid over the period. Simply divide the account value by $1,000 (for example, an $800,000 account value divided by $1,000 800), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Six-Month Period Ended December 31, 2012” to estimate the expenses paid on a particular account during this period. Hypothetical Expenses (for Comparison Purposes Only): The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the HIT’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the HIT’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses a participant paid for the period. Participants may use this information to compare the ongoing costs of investing in the HIT and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other mutual funds. Please note that this example is useful in comparing funds’ ongoing costs only. It does not include any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. The HIT does not have such transactional costs, but many other funds do. AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULES In addition to disclosure in the Annual and Semi-Annual Reports to Participants, the HIT also files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The HIT’s reports on Form N-Q are made available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information relating to the hours and operation of the SEC’s Public Reference Room may be obtained by calling 800-SEC-0330. Participants may also obtain copies of the HIT’s Form N-Q reports, without charge, upon request, by calling the HIT collect at 202-331-8055. PROXY VOTING Except for its shares in its wholly owned subsidiary, Building America CDE, Inc., the HIT invests exclusively in non-voting securities and has not deemed it necessary to adopt policies and procedures for the voting of portfolio securities. The HIT has reported information regarding how it voted in matters related to its subsidiary in its most recent filing with the SEC on Form N-PX. This filing is available on the SEC’s website at http://www.sec.gov. Participants may also obtain a copy of the HIT’s report on Form N-PX, without charge, upon request, by calling the HIT collect at 202-331-8055. Beginning Ending Expenses Paid During Account Value Account Value Six-Month Period Ended July 1, 2012 December 31, 2012 December 31, 2012* Actual expenses $ 1,000 $ 1,015.90 $ 2.05 Hypothetical expenses (5% annual return before expenses)
